Dismissed and Memorandum Opinion filed September 25, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00374-CV

 THREE THOUSAND AND NO/100 DOLLARS ($3,000.00) IN US CURRENCY,
                      ET AL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 149th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 66649


                   MEMORANDUM                         OPINION

       This is an appeal from a judgment signed March 27, 2012. The clerk’s record was
filed June 7, 2012. No reporter’s record or brief was filed.

       On July 26, 2012, this court issued an order stating that unless appellant submitted
a brief on or before August 27, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.